Champlin, J.
The question presented in this application is whether we will compel the Secretary of State to file and record the articles of incorporation of relator. This we ought not to do, unless we are satisfied that under existing laws relator is entitled to have them filed and recorded.
The statute contemplates that foreign corporations may file and record their articles of incorporation, and thereby be permitted to carry on the business for which they are incorporated ; but the statute does not contemplate that foreign coporations may be empowered to carry on business not authorized by the laws of this State to domestic corporations, and for this reason I concur in denying the application.